Title: From Thomas Jefferson to John Ledyard, 27 July 1786
From: Jefferson, Thomas
To: Ledyard, John



Sir
Paris July 27. 1786.

The Baron de Grimm spoke to me on Sunday last on the subject of your affairs. He said you had desired him to transact with you thro’ me, to which he should have had no objection, but that he had informed the Empress from the beginning that it was with the M. de la fayette he was negotiating the matter and that therefore he should not be justified in treating it with any other person. On the receipt of your letter this morning, knowing that the Marquis  would leave town tomorrow for two months, I instantly wrote to him to let him know nothing would be done with any other person during his absence, and prayed him to see Baron Grimm before he left town as well to get for you a present supply as to know explicitly whether you are to look for a continuance of it. As soon as I receive his reply I will send it to you. I am sorry it is not in my power to send you your book. Very soon after I received it from you I lent it to Madame de la fayette, who has been obliged to lend it from hand to hand and has never returned it. I am Sir your very humble servt.,

Th: Jefferson

